 



EXHIBIT 10.2
GENERAL GROWTH PROPERTIES, INC.
EMPLOYEE RESTRICTED STOCK AWARD AGREEMENT
     THIS AGREEMENT is made and entered into as of <Issue Date> (the “Grant
Date”) by and between GENERAL GROWTH PROPERTIES, INC., a Delaware corporation
(the “Company”), and <Name> (“Employee”).
     WHEREAS, the Company desires to reward the Employee for <his/her>
continuing efforts on behalf of the Company by awarding <him/her> restricted
shares of common stock, $.01 par value, of the Company (the “Common Stock”),
subject to the terms and conditions set forth in the General Growth Properties,
Inc. 2003 Incentive Stock Plan (the “2003 Plan”) and the terms, conditions, and
restrictions set forth in this Agreement.
     NOW, THEREFORE, for good and valuable consideration, the parties hereto,
intending to be legally bound, hereby agree as follows:
     1. Award of Shares. In accordance with the terms of the 2003 Plan which are
hereby incorporated herein, the Company hereby awards to Employee, subject to
the terms, conditions and restrictions set forth in this Agreement,
<Shares>shares of Common Stock (the “Restricted Shares”) as of the Grant Date.
     2. Rights of Stockholder. Employee shall have all of the rights of a
stockholder with respect to the Restricted Shares (including the right to vote
the Restricted Shares and the right to receive dividends with respect to the
Restricted Shares), except as provided in Section 3 and Section 5 hereof.
     3. Restrictions on Transfer. Except as otherwise provided in this
Agreement, Employee may not sell, transfer, assign, pledge, encumber or
otherwise dispose of any portion of the Restricted Shares or the rights granted
hereunder (any such disposition or encumbrance being referred to herein as a
“transfer”) until such portion of the Restricted Shares becomes vested in
accordance with Section 4 of this Agreement. Any transfer or purported transfer
by Employee of any of the Restricted Shares shall be null and void and the
Company shall not recognize or give effect to such transfer on its books and
records or recognize the person to whom such purported transfer has been made as
the legal or beneficial holder of such shares. The Restricted Shares shall not
be subject to sale, execution, pledge, attachment, encumbrance or other process
and no person shall be entitled to exercise any rights of Employee as the holder
of such Restricted Shares by virtue of any attempted execution, attachment or
other process until the restrictions imposed herein on the transfer of the
Restricted Shares shall lapse as provided in Section 4 hereof. Any certificates
representing the Restricted Shares shall have endorsed thereon the following
legend:
     “The transferability of this certificate and the shares of Stock
represented hereby are subject to the terms and conditions (including
forfeiture) of the General Growth Properties, Inc. 2003 Incentive Stock Plan and
a Restricted Stock

 



--------------------------------------------------------------------------------



 



Award Agreement. Copies of such Plan and Stock Agreement are on file at the
office of the Secretary of General Growth Properties, Inc.”
     If and when the restrictions imposed herein on the transfer of Restricted
Shares shall have lapsed as provided in Section 4 hereof, such shares shall be
delivered to Employee without any restrictive legend or restrictive notation
relating to the 2003 Plan. Until such restrictions have lapsed, any certificates
representing any Restricted Shares shall be held in custody by the Company.
Employee may request the removal of such legend or notation from any Restricted
Shares as to which the restrictions imposed herein on the transfer thereof shall
have lapsed as provided in Section 4 hereof.
     4. Lapse of Restrictions.
          (a) The interest of Employee in the Restricted Shares shall vest as to
<Number 1/3 + 1>, <Number 1/3>, and <Number 1/3> of such Restricted Shares on
each of <Month, Day>, 2007, 2008, and 2009, so as to be 100% vested on <Month,
Day>, 2009, so long as Employee continues to be employed by the Company, its
Affiliates and Subsidiaries on each such date.
          (b) If Employee’s employment with the Company or any of its Affiliates
or Subsidiaries is terminated for any reason, the balance of the Restricted
Shares subject to the provisions of this Agreement which have not vested at the
time of Employee’s termination of employment shall be forfeited by Employee and
ownership shall be transferred back to the Company, except as otherwise provided
in Section 4(c) hereof or in Section 9(c)(A) of the 2003 Plan.
          (c) Notwithstanding Sections 4(a) and 4(b) hereof, the restrictions on
the transfer of Restricted Shares imposed by Section 3 shall lapse upon a Change
in Control.
     5. Transferability. Notwithstanding anything contained in this Agreement to
the contrary, Restricted Shares are not transferable or assignable by Employee
until the restrictions thereon have lapsed.
     6. Adjustment Provisions. If, during the term of this Agreement, there
shall be any merger, reorganization, consolidation, recapitalization, stock
dividend, stock split, extraordinary distribution with respect to the Common
Stock, or other change in corporate structure affecting the Common Stock, the
Committee shall make or cause to be made an appropriate and equitable
substitution or adjustment with respect to the Restricted Shares, including a
substitution or adjustment in the aggregate number or kind of shares subject to
this Agreement, notwithstanding that the Restricted Shares are subject to the
restrictions on transfer imposed by Section 3 above.
     7. Taxes. As a condition precedent to the receipt of any Restricted Shares
hereunder, Employee agrees to pay to the Company, at such times as the Company
shall determine, such amounts as the Company shall deem necessary to satisfy any
withholding taxes due on income that Employee recognizes as a result of the
award of the Restricted Shares hereunder. The obligations of the Company under
this Agreement and the 2003 Plan shall be conditional on such payment or
arrangements, and the Company, its Affiliates and Subsidiaries

-2-



--------------------------------------------------------------------------------



 



shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment otherwise due to Employee.
     8. Registration. This grant is subject to the condition that if at any time
the Committee shall determine, in its discretion, that the listing of the shares
of Common Stock subject hereto on any securities exchange, or the registration
or qualification of such shares under any federal or state law, or the consent
or approval of any regulatory body, shall be necessary or desirable as a
condition of, or in connection with, the grant, receipt or delivery of shares
hereunder, such grant, receipt or delivery will not be effected unless and until
such listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee. The
Company agrees to make every reasonable effort to effect or obtain any such
listing, registration, qualification, consent or approval.
     9. Rights of Employee. In no event shall the granting of the Restricted
Shares or the other provisions hereof or the acceptance of the Restricted Shares
by Employee interfere with or limit in any way the right of the Company, an
Affiliate or Subsidiary to terminate Employee’s employment at any time, nor
confer upon Employee any right to continue in the employ of the Company, an
Affiliate or Subsidiary for any period of time or to continue their present or
any other rate of compensation.
     10. Construction.
     (a) Successors. This Agreement and all the terms and provisions hereof
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective legal representatives, heirs and successors, except as
expressly herein otherwise provided.
     (b) Entire Agreement; Modification. This Agreement contains the entire
understanding between the parties with respect to the matters referred to
herein. Subject to Section 15 of the 2003 Plan, this Agreement may be amended by
the Committee.
     (c) Capitalized Terms; Headings; Pronouns; Governing Law. Capitalized terms
used and not otherwise defined herein are deemed to have the same meanings as in
the 2003 Plan. The descriptive headings of the respective Sections and
subsections of this Agreement are inserted for convenience of reference only and
shall not be deemed to modify or construe the provisions which follow them. Any
use of any masculine pronoun shall include the feminine and vice-versa and any
use of a singular, the plural and vice-versa, as the context and facts may
require. The construction and interpretation of this Agreement shall be governed
in all respects by the laws of the State of Delaware.
     (d) Notices. All communications between the parties shall be in writing and
shall be deemed to have been duly given as of the date and time of hand delivery
or three days after mailing via certified or registered mail, return receipt
requested, proper postage prepaid to the following or such other addresses of
which the parties shall from time to time notify one another.

         
 
  (1) If to the Company:   General Growth Properties, Inc.
 
      110 North Wacker Drive
 
      Chicago, Illinois 60606

-3-



--------------------------------------------------------------------------------



 



         
 
  (2) If to Employee:   <Name>
 
      c/o General Growth Properties, Inc.
 
      110 North Wacker Drive
 
      Chicago, Illinois 60606

     (e) Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement or the application thereof to any party
or circumstance shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the minimal extent of such provision or the
remaining provisions of this Agreement or the application of such provision to
other parties or circumstances.
     (f) Counterpart Execution. This Agreement may be executed in counterparts,
each of which shall constitute an original and all of which, when taken
together, shall constitute the entire document.
     Dated as of the                      day of                     ,
20                    .

                  GENERAL GROWTH PROPERTIES, INC.    
 
           
 
  By:        
 
     
 
John Bucksbaum    
 
      Chief Executive Officer    
 
                EMPLOYEE    
 
                          <Name>    

-4-